

117 HR 1963 IH: Child Care Choices Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1963IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mrs. Fischbach (for herself, Mrs. Miller of Illinois, Mr. Jacobs of New York, Mr. Stivers, Mr. Feenstra, and Mr. Armstrong) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Care and Development Block Grant Act of 1990 to modify certain State uses of funds.1.Short titleThis Act may be cited as the Child Care Choices Act of 2021.2.Application and planSection 658E(c) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)) is amended—(1)in paragraph (2)—(A)by striking subparagraph (A) and inserting the following:(A)Prioritization of child care certificatesProvide assurances that—(i)in using funding made available to a State pursuant to this subchapter, the State shall prioritize the availability of child care certificates (as defined in section 658P(2)) for child care services over other payment methods, such as grants or contracts;(ii)in cases in which a parent chooses to enroll such child with a child care provider that has a grant or contract for the provision of child care services, the child will be enrolled with the eligible provider selected by the parent to the maximum extent practicable; and(iii)in cases in which a parent chooses to receive a child care certificate, the certificate shall be of a value commensurate with the subsidy value of child care services provided if the child were enrolled with a child care provider that has a grant or contract for the provision of child care services.,(B)in subparagraph (M) by inserting in accordance with subparagraph (E)(c)(2)(A)(i) after strategies, and(C)by adding at the end the following:(W)Prioritization of child care certificatesThe plan shall provide assurances and describe how the State prioritizes the use of child care certificates (as defined in section 658P(2)) for child care services for which financial assistance is provided under this subchapter in preference to other payment methods such as grants, contracts, or cash., and(2)in paragraph (4)(C), by adding at the end the following:(iii)Prohibition on certain different ratesWhen setting differential rates on the basis of child care quality, States are prohibited from using type of child care (such as family child care or center-based care) or type of provider (such as nonprofit providers, for-profit providers, or faith-based providers) as the sole differential factor..